Case 1:21-cv-00396-RJL Document 19-3 Filed 08/14/21 Page 1 of 26




                    Exhibit 3

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-3 Filed 08/14/21 Page 2 of 26
~CC(V®        Page 1       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
!ONLINEf      SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                                SAMSHER SINGH 11. STATE OF PUNJAB                                                                    831

                   would dismiss these appeals. But, in the circumstances of this case, the
                   parties must bear their own costs.

                                                           (1974) 2 Supreme Court Cases 831
                             (Before A. N. Ray, C. I. and D. G. Palekar, K. K. Mathew,
                                Y. V. Chandrachud, A. A/agiriswami, P. N. Bhagwati and
                                              V. R. Krishna Iyer, JI.)
                                                                Civil Appeal No. 2289 of 1970
                   SAMSHER SINGH                                                                                                                     AppeHant;
                                         Versus
                   STAIB OF PUNJAB AND ANOTHER                                                                                                   Respondents.
                                                                                           and
                                                                 Civil Appeal No. 632 of 1971
                   ISHWAR CHAND AGARWAL                                                                                                              Appellant;
                                                                                        Versus
                   SfATE OF PUNJAB                                                                                                                Respondent.
                                       Civil Appeals Nos. 2289 of 1970 and 632 of 1971,
                                                   decided on August 23, 197 4
                                  -
                        Constitution of India - Articles 53, 77, 154, 166, 324 - Function of President
                   or Governor based on his satisfaction whether to be discharged by him personally
                   applying his mind to facts of the situation -      Whether exercise of function by
                   a Minister or an officer of the Government amoums to surrender of power or
                   delegation of function - Dismissal order under Article 234 made by Chief Minister
                   of a State in the name of the Governor but without seeking or obtaining the
                   personal satisfaction of the Governor if valid - Whether the constitutional fnnctions
                   and powers of the Governor eo nomine as well those in bis discretion are executive
                   powers of die State under Article 152, read with Article 162 - Whether in such
                   cases Article 163 relating to the taking of aid and advice of the Council of
                   Ministers applicable - Comparison of Article 163 with Article 166(3) - Whether
                   the power of the Governor to remove Subordinate Judges under Article 234 could
                   be allocated to a Minister in this case in view of Rule 18 of the Rules of Bosio~
                   read with Rule 7(2) in Part D of the Punjab Civil Services (Judicial Branch)
                   Rules, 1951 - Comparison of Article 163 with Article 74 :_ Absence of exception
                   in Article 74 as regards functions based on individual discretion -      Significance
                   and removal nnder Article 324 to be exercised by him like executive powers of
                   of - Scope of Article 166(2) and (3) - Held, Governor's powers of appointment
                   the State Government only on the aid or advice of his Connell of Ministers
                   and not personally
                        The two appellants were membef;> of the Punj~ Civil Services (Judicial
                   Branch) and were appointed on probation and _the ~ryices <?f appell~nt Samsher
                    Singh were terminated under Rule 9 of the Pun1ab Civil Services (Pumshment and
                   Appeal) Rules 1952, while the services of Ishwar Chand Agarwal were terminated
                   under Rule 7(3), Part D of the Punjab Civil Services (Judicial Branch) Rule, 1951.
                   The appellants filed writ petit!ons in the P~njab. ~d Haryaoa. ~gh Court against
                   the termination of their services. The wnt petitions were d1sm1ssed, and there-
                   after, the appellants filed appeals to the Supreme Court.
                    HELD:
                    Per Ray, CJ. and Palekar, Mathew, Cbandracbud and Alagiriswami, II.
                        Under the Cabinet system of Government as embodied in our Constitution
~cc~®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 2
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-3 Filed 08/14/21 Page 3 of 26

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   832                                                      8UPa&MB COUJlT CAUi                                                  (I974) 2         sec
                   the Governor is the constitutional or formal Head of the State and he exercises
                  all his powers and functions conferred on him by or under the Constitution on
                  the aid and advice of his Council of Ministers save in spheres where the Governor
                  is required by or under the Constitution to exercise his functions in his
                  discretion.                                                                   (Para 28)
                        Wherever the Constitution requires the satisfaction of the President or the
                  Governor for the exercise of any power or function by the President or the
                  Governor, as the case may be, as for example in Articles 123, 213, 311(2}
                  proviso (c), 317, 352(1), 356 and 360 the satisfaction required by the Constitu-
                  tion is not the personal satisfaction of the President or of the Governor but ~
                  the satisfaction of the President or of the Governor in the constitutional sense
                  under the Cabinet system of Government.                                       (Para 30)
                        It may be noted that clause (2) or clause (3) of Article 166 is not limited in
                   its operation to the executive action of the Governmept of the State under
                  clause (1) of Article 166. The expression ..Business of the Government of the
                  State" in clause (3) of Article 166 includes all executive business.           (Para 29)
                        The Executive is to act subject to the control of the Legislature. The executive
                  power of the Union is vested in the President. The President is the formal or
                  constitutional head of the Executive. The real executive powers are vested in
                  the Ministers of the Cabinet. There is a Council of ¥misters with the Prime
                  Minister as the head to aid and advise the President in tlie exercise of his functions
                  and in this respect Article 74(1) is mandatory.                      {Paras 33 and 36)
                         The fundamental principle of English Constitutional Law that Ministers must
                  accept responsibility for every executive act is incorporated in our Constitution.
                                                                                                (Para 32)
                        Therefore, wherever the Constitution requires the satisfaction of the President
                  or the Governor for the exercise by the President or the Governor of any power
                  or function, the satisfaction required by the Constitution is not the personal
                  satisfaction of the President or Governor but the satisfaction of the President or
                  Governor in the constitutional sense in the Cabinet system of Government, that
                  is, satisfaction of his Council of Ministers on whose aid and advice the President
                  or the Governor generally exercises all his powers and functions. The decision
                  of any Minister or officer under Rules of Business made under any of the two
                  Articles 77(3) and 166(3) is the decision of the President or the Governor res-
                  pectively. These articles did not provide for any delegation. Therefore, the decision
                  of a Minister or officer under the Rules of Business is the decision of the President
                  or the Governor.                                            {Paras 40, 44, 48 and 57)
                        The conclusion therefore is : Where the Governor h~ any discretion the
                  Governor acts on his own judgment. The Governor exercises his discretion
                  in harmony with his Council of Ministers. The appointment as well as removal
                  of the members of the Subordinate Judicial Services is an executive action of the
                  Governor to be exercised on the aid and advice of the Council of Ministers in
                  accordance with the provisions of the Constitution. Appointments and removab
                  of persons are made by the President and the Governor as the constitutional head
                  of the Executi~ on the aid and advice of the Council of Ministers. That is why
                  any action by any servant of the Union or the State in regard to appointment
                  or dismissal is brought against the Union or the State and not against the
                  President or the Governor. The contention of the appellant that the order was
                  passed by the Chief Minister without the formal approval of the Governor is,
                  therefore, untenable. The order is the order of the Governor.     (Paras 57, 88 and 82)
                  Sardari Lal v. Union of India, (1971) 3 SCR 461 : (1971) 1 sec 411, overruled.
                  Carltona Ltd. v. Works Commissioners, (1943) 2 All ER 560, relied on.
                  Ram Jawaya Kapur v. State of Punjab, (1955) 2 SCR 225, relied on.
                  A. Sanjeevi Naidu v. State of Madras, (1970) 3 SCR 505, 511 : (1970) 1 sec 443,
                        relied on.
                  U. N. Rao v. Indira Gandhi, 1971 Supp SCR 46: (1971) 2 SCC 63, relied on.
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-3 Filed 08/14/21 Page 4 of 26
~CC(V®        Page 3       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
!ONLINEf      SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                               SAMSHER SINGH V. STATE OF PUNJAB                                                                     833

                   King Emperor v. Sibanath Banerji, 72 IA 241: AIR 1945 PC 156, relied on.
                   Bejoy Lakshmi Cotton Mills Ltd. v. State of W. B., (1967) 2 SCR 406, relied on.
                   Jayantilal Amritlal Shodhan v. F. N. Rana, (1964) 5 SCR 294: AIR 1964 SC 648,
                        explained and limited.
                   Moti Ram Deka v. G. M., N. E. F. Rly. Maligaon, Pandu, (1964) 5 SCR 683 :
                        AIR 1964 SC 600: (1964) 2 Lab LJ 467, explained and distinguished.
                   State of U. P. v. Babu Ram Upadhya, (1961) 2 SCR 679: AIR 1961 SC 751:
                        1961 (1) Cri LJ 773, held already overruled by Moti Ram Deka case.
                   Per Bhagwati and Krishna Iyer, JJ. (concurring)
                        We have, in the President and Governor, a replica of a constitotional monarch
                   and a cabinet answerable to Parliament, substantially embodying the conventions
                   of the British CoI1!,titution. The Government is carried on by the Ministers
                   according to the Rules of Allocation of Business and, the Governor, no more
                   than the Queen, need know or approve orders issued in her name.                   (Para 99)
                        The President, like the King, has not merely been constitutionally romanticised
                   but actually vested with a pervasive and persuasive role. While he plays such
                   a role, he is not rival centre of power in any sense and must abide by and act
                   on the advice tendered by his Ministers except in a narrow territory which is
                   sometimes slippery.                                                             (Para 138)
                        The President means, for all practical purposes, the Minister or the Council
                   of Ministers as the case may be, and his opinion, satisf~tion or decision is constitu-
                   tionally secured when his Ministers arrive at such opinion, satisfaction or decision.
                                                                                                   (Para 149)
                        So the President and Governor, custodians of all executive and other powers-
                   under various articles shall, by virtue of these provisions, exercise their formal constitu-
                   tional powers only upon and in accordance with the advice of their Ministers save
                   in a few well-known exceptional situations. Without being dogmatic or exhaustive,
                   these situations relate ·to (a) the choice of Prime Minister (Chief Minister), restricted
                   though this choice is by the paramount consideration that he should command
                   a majority in the House ; (b) the dismissal of a Government which has lost its
                   majority in the House but refuses to quit office ; (c) the dissolution of the House
                   where an appeal to the country is necessitous, although in this area the head of
                   State should avoid getting involved in politics and must be advised by his Prime
                    Minister (Chief Minister) who will eventually take the responsibility for the step.
                    Even here the action must be compelled by the peril to democracy and the
                   appeal to the House or to the country must become blatantly obligatory.           (Para 154)
                        Hence there is no infirmity in the impugned orders on the score that the Governor
                    has not himself perused the papers or passed the orders.                        (Para 155)
                    Sardari Lal v. Union of India, (1971) 3 SCR 461 : (1971) 1 SCC 411, overruled.
                    Tribhuvandas case, (1968) 1 SCR 455, referred t.o.
                    Ram Jawaya Kapur v. State of Punjab, (1955) 2 SCR 225, relied on.
                    A. Sanjeevi Naidu v. State of Madras, ,{1970) 3 SCR 505, 511 : (1970) 1 SCC 443,
                         relied do. ··
                    Bejoy Lakshmi Cotton Mills Ltd. v. State of W. B., (1967) 2 SCR 406: AIR 1967
                         SC 1145: (1968) 2 SCJ 369, relied on.
                    R. c. Cooper v. Union of India, (1970) 3 SCR 570: (1970) 1 SCC 248, relied on.
                    u. N. Rao v. Indira Gandhi, 1971 Supp SCR 46: (1971) 2 SCC 63, relied on.
                    K. N. Rajagopal v. M. Karunanidhi, AIR 1971 SC 1551, relied on.
                    Jayantilal Amritlal Shodhan v. F. N. Rana, (1964) 5 SCR 29, distinguished.
                    Brundaban Nayak v. Election Commission, (1965) 3 SCR 53: AIR 1965 SC 1892:
                         (1966) 2 SCl 16, distinguishe~.
                    J. P. Mitter v. Chief Justice. Calcutta, (1965) 2 SCR 53, 68, AIR 1965 SC 961.
                         criticised.
~cc~®
!ONLINE~
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 4
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-3 Filed 08/14/21 Page 5 of 26

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   834                                                      SUPREME COURT CASBs                                                  (1974) 2         sec
                   Union of India v. Jyoti Prakash Mitter, (1971) 3 SCR 483 : (1971) 1                                                                   sec       396,
                       criticised.

                       Comtitution of Ioclia - Article 311(2) - When termination of the services
                   of a probationer violates the order - When termination order is punitive - To
                   what extent holding of enquiry material consideration - Government servants
                   Per Ray, C.J. and Palekar, Mathew, Chandrachud and Alagiriswami, JJ.
                        A probationer has no right to continue to hold the post and, therefore,
                   the termination of his service does not operate as forfeiture of any right and
                   is to be distinguished from dismissal, removal or reduction in rank. It is punish-
                   ment only when the termination is founded on misconduct, negligence or inefficiency,
                   the motive being irrelevant.                                     (Paras 61 and 62)
                   Purshottam Lal Dhingra v. Union of India, 1958 SCR 828, relied on.
                        The services of a probationer can be terminated when- the authority is satisfied
                   regarding his inadequacy for the job or unsuitability for temperamental or other
                   reasons not involving moral turpitude or when his conduct may result in dismissal
                   or removal but without a formal enquiry. The fact of holding an enquiry is
                   not always conclusive. What is decisive is whether the order is really by way
                   of punishment. The substance of the order and not the form would be decisive.
                                                                                      (Paras 64 to 66)
                   Gopi Kishore Prasad v. Union of India, AIR 1960 SC 689, relied on.
                   State of Orissa v. Ram Narayan Das, (1961) 1 SCR 606, relied upon.
                   Madan Gopal v. State of Punjab, (1963) 3 SCR 716, relied QD..
                   R. C. Lacy v. State of Bihar, C. A. No. 590 of 1962, dt. October 23, 1963, relied on.
                   R. C. Banerjee v. Union of India, (1964) 2 SCR 135, relied _on.
                   Champaklal G. Shah v. Union of India, (1964) 5 SCR 190, relied on.
                   Jagdish Mitter v. Union of India, AIR 1964 SC 449, relied 08..
                   K. H. Phadnis v. State of Maharashtra, (1971) 1 sec 790, relied 0;0.
                       If the services of a probationer are terminated on the basis of a report
                   based on misconduct then it violates Article 311.                  (Para 67)
                  State of Bihar v. Shiva Bhikshuk, (1970) 2                                          sec       871, relied on.
                        When the High Court entrusted the enquiry against a subordinate judicial
                  officer to the Vigilance Department and on the basis of the report regarding
                  allegations of misconduct, the services of a probationer are terminated then the
                  form is n:ot decisive and order is by way of punishment.        (Paras 79 and 80)
                  Per Krishna Iyer and Bhqwati, JJ.
                        The need, in this branch of jurisprudence, is not so much to reach perfect
                   justice but to lay down a plain test which the administrator and civil servant
                  can understand .without subtlety and apply without difficulty. After all, between
                  'unsuitability' and 'misconduct', 'thin partitions do their bounds divide'. And, over
                  the years, in the rulings of this Court, the accent has shifted, the cannons
                  have varied and predictability has proved difficult because the play of legal light
                  and shade has been baffling.                                                (Para 161)
                   P. K. Tripathi, Spotlights on Constitutional Interpretation (1972), relied on.
                       The learned Chief Justice has, in his judgment, tackled this problem and
                  explained the rule which must govern _the determination of the question as to
                  when termination of service of a probationer can be said to amount to discharge
                  simpliciter and when it can be said t~ amount to p~nishment so as to attract
                  the inhibitions of Article 3 11. We are m agreement with what the learned Chief
                  Justice has said in this connection.                                 (Para 161)
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-3 Filed 08/14/21 Page 6 of 26
~CC(V®        Page 5       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
!ONLINEf      SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                       SAMSHER SINOH V, STAT& OF PUNJAB                               (Ray, C.J.)                                    835

                          Government Servants - Punjab Civil Services Pllllishment and Appeal) Rules,
                     1952 -   Rule 9 -    Disc:harle of probationer for specific fault or unsatisfactory
                     record - Scope of - To be dlstin&Uished from dis<:harle for misconduct
                     Per Ray, C.J. and Palekar, Mathew, Chandrachnd and Alagiriswami, JJ.
                          Rule 9 of the Punjab Civil Services (Punishmenr and Appeal) Rules, 1952
                     provides for termination of services of a probationer on a specific fault or on
                     account of unsatisfactory record imply unsuitability. Instead of finding out the
                     unsuitability, the authorities concerned themselves with trifling matters, and there-
                     fore, the order of termination is not in accordance with Rule 9.     (Paras 83 to 86)
                          Since the concerned appellant is already employed in the Ministry of Law,
                     he is only entitled to salary till he obtained employment in the Ministry. (Para 89)
                          Government Servants - Probationer - Employee continued beyond the pro-
                     bation period - Confirmation by Implication when negatived
                     Per Ray, CJ. and Palekar, Mathew, Clumdrachud and Alagiriswami, JJ.
                          Whether a probationer is deemed to be confirmed on completion of the
                     maximum period of probation is an inference to be drawn from the facts of
                     each case and any confirmation by implication is negatived when the show-cause
                     notice is given during or at the end of the probation period.  (Paras 68 to 72).
                     State of Punjab' v. Dharam Singh, (1968) 3 SCR 1, explaine.d.
                          Comtltutlon of India - Articles 235 ~ 311 - Enquiry entrQSted to Vigilance
                     Department -    Whether covered by tbe article -  Termination simplidter based
                     on such enquiry If by way of punishment - Punjab Civil Services (Judicial Branch)
                     Rules, 19Sl - Rule 7(3) in Part D
                      Per Ray, C.J. ~d Palekar, Mathew, Cbandrachud and Alagiriswami, JJ.
                            Under Article 235 of the Constitution of India, the High Court is not
                      justified in entrusting the enquiry against a subordinate judicial officer to the
                      Vigilance Department.                                           (Paras 73 to 78)
                           CoD8titution of ~India - Article 141 - Constitutional case - Supreme Court
                      should not hesitate in overruling its earlier rulings when the situation is of extreme
                      im~ce requiring authoritative statement of the constitutional position by the
                      highest court -    In constitutional interpretation such rulings which div~rge from
                      the constitutional philosophy or cut down the scope of power of important institu-
                      tions in the constitution be overruled - Constitutional interpretation
                                                                                  (Paras 97, 128 and 153)
                       Appeals accepted                                                       G-M/2109/CL
                      The Judgments of the Court were delivered by_
                           RAY, C.J. (on behalf of himself, Palekar, Mathew, Chandrachud
                      and Alagiriswami, JJ.)-These two appeals are from the judgment of
                      the Punjab and Haryana High Court.
                           2. The appellants joined the Punjab Civil Service (Judicial Branch).
                      They were both on probation.
                           3. By an order dated April 27, 1967, the services of the appellant
                      Sam.sher Singh were terminated. The order was as follows :
                           The Governor of Punjab is pleased to terminate the services of Shri Samsher
                      Singh, Subordinate Judge, on probation '!ride_r Rul~ 9 of the Punjab Civil Services
                      (Punishment and Appeal) Rules, 1952 with unmed1ate effect. It is requested that
                      these orders may please be conveyed to the officer concerned under intimation
                      to the Government.
~cc~®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 6
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-3 Filed 08/14/21 Page 7 of 26

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    836                                                      SUPREME COURT CASES                                                  (1974) 2         sec
                        4. By an order dated December 15, 1969 the services of the
                   appellant Ishwar Chand Agarwal were terminated. The order was as
                   follows:
                        On the recommendation of the High Court of Punjab and Haryana, the
                   Governor of Punjab is pleased to dispense with the services of Shri lshwar Chand
                   Agarwal, P. C. S. (Judicial Branch), with immediate effect, under Rule 7(3) in
                   Part 'D' of the Punjab Civil Services (Judicial Branch) Rules, 1951, as amended
                   from time to time.
                        5. The appellants contend that the Governor as the constitutional
                   or the formal head of the State can exercise powers and functions of
                   appointment and removal of members of the Subordinate Judicial Service
                   only personally. The State contends that the Governor exercises powers
                   of appointment and removal conferred on him by or under the Constitu-
                   tion like executive powers of the State Government only on the aid and
                   advice of his Council of Ministers and not personally.
                         6. The appellants rely on the decision of this Court in Sardari
                   Lal v. Union of India 1 where it has been held that where the President
                   or the Governor, as the case may be, if satisfied, makes an order under
                   Article 311 ( 2) proviso ( c) that in the interest of the security of the
                   State it is not expedient to hold an enquiry for dismissal or removal or
                   reduction in rank of an officer, the satisfaction of the President or the
                   Governor is his personal satisfaction. The appellants on the authority of
                   this ruling contend that under Article 234 of the Constitution the appoint-
                   ment as well as the termination of services of Subordinate Judges is to
                   be made by the Governor personally.
                        7. These two appeals were placed before a larger Bench to consider
                   whether the decision in Sardari Lal's case (supra) correctly lays down
                   the law that where the President or the Governor is to be satisfied it
                   is his personal satisfaction.
                        8. The appellants contend that the power of the Governor under
                   Article 234 of the Constitution is to be exercised by him personally for
                   these reasons.
                        9. First, there are several constitutional functions, powers and duties
                   of the Governor. These are conferred on him ea nomine the Governor.
                   The Governor, is, by and under the Constitution, required to act in his
                   discretion in several matters. These constitutional functions and powers
                   of the Governor ea nomine as well as these in the discretion of the Governor
                   are not executive powers of the State within the meaning of Article 154
                   read with Article 162.
                        10. Second, the Governor under Article 163 of the Constitution
                   can take aid and advice of his Council of Ministers when he is exercising
                   executive power of the State. The Governor can exercise powers and
                   functions without the aid and advice of his Council of Ministers when
                   he is required by or under the Constitution to act in his discretion, where
                      I.    ( 19 71) 3 !::>CR 461 : ( 1971 ) I           sec 411.
~cccc®
!ONLINEr
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-3 Filed 08/14/21 Page 8 of 26

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                     SAMSHER SINGH D. STATE OF PUNJAB                                (Ray, C. ].)                                   837

                   he is required to exercise his constitutional functions conferred on him
                   eo nomine as the Governor.
                        11. Third, the aid and advice of the Council of Ministers under
                   Article 163 is different from the allocation of business of the government
                   of the State by the Governor to the Council of Ministers under
                   Article 166(3) of the Constitution. The allocation of business of
                   government under Article 166(3) is an instance of exercise of executive
                   power by the Governor through his Council by allocating or delegating
                   his functions. The aid and advice is a constitutional restriction on the
                   exercise of executive powers of the State by the Governor. The Governor
                   will not be constitutionally competent to exercise these executive powers
                   of the State without the aid and advice of the Council of Ministers.
                         12. Fourth, the executive powers of the State are vested in the
                   Governor under Article 154(1 ). The powers of appointment and removal
                   of Subordinate Judges under Article 234 have not been allocated to the
                   Ministers under the Rules of Business of the State of Punjab. Rule 18
                   of the Rules of Business states that except as otherwise provided by any
                   other rule cases shall ordinarily be disposed of by or under the authority
                   of the Minister-in-charge who may, by means of Standing Orders, give
                   such directions as he thinks fit for the disposal of cases in his depart-
                   ment. Rule 7(2) in Part D of the Punjab Civil Service Rules which
                   states that the Governor of Punjab may on the recommendation of the
                   High Court remove from service without assigning any cause any Sub-
                   ordinate Judge or revert him to his substantive post during the period
                   of probation is incapable of allocation to a Minister. Rule 18 of the
                   Rules of Business is subject to exceptions and Rule 7 (2) of the Service
                   Rules is such an exception. Therefore, the appellants contend that the
                   power of the Governor to remove Subordinate Judges under Article 234
                   read with the aforesaid Rule 7 (2) of the Service Rules cannot be allocated
                   to a Minister.
                         13. The Attorney General for the Union, the Additional Solicitor
                   General for the State of Punjab and counsel for the State of Haryana
                   contended that the President is the constitutional head of the Union and
                   the Governor is the constitutional head of the State and the President
                   as well as the Governor exercises all powers and functions conferred
                   on them by or under the Constitution on the aid and advice of the
                   Council of Ministers.
                         14. In all the articles which speak of powers and functions ol
                   the President, the expressions used in relation thereto are 'is satisfied'.
                   'is of opinion', 'as he thinks fit' and 'if it appears to'. In th< ~ase of
                   Governor, the expressions used in respect of his powers and functions
                   are 'is satisfied', 'if of opinion' and 'as he thinks fit'.
                         15. Article 163 (1) states that there shall be a Council of Ministers
                    with the Chief Minister at the head to aid and advise the Governor in
                    the exercise of his functions, except in so far as he is by or under this
                    Constitution, required to exercise his functions or any of them in his
             Case  1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright © Document
                                                  2021     19-3 Filed 08/14/21 Page 9 of 26
~(!;<D®       Page 8       Friday, August 13, 2021
              Printed For: Mr. Wayne Page
              SCC Online Web Edition: http://www.scconline.com
!ONLINEf
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   838                                                      SUPllBIIE COUllT CADS                                                 (1974) 2        sec
                   discretion. Article 163 (2) states that if any question arises whether
                   any matter is or is not a matter as respects which the Governor is by
                   or under this Constitution required to act in his discretion, the decision
                   of the Governor in his discretion shall be final and the validity of anything
                   done by the Governor shall not be called in question on the ground that
                   he ought or ought not to have acted in his discretion. Extracting the
                   words "in his discretion" in relation to exercise of functions, the appellants
                   contend that the Council of Ministers may aid and advise the Governor
                   in executive functions but the Governor individually and personally in
                   his discretion will exercise the constitutional functions of appointment and
                   removal of officers in State Judicial Service and other State Services.
                         16. It is noticeable that though in Article 74 it is stated that there
                   shall be a Council of Ministers with the Prime Minister at the head to
                   aid and advise the President in the exercise of his functions, there is
                   no provision in Article 7 4 comparable to Article 163 that the aid and
                   advice is except in so far as he is required to exercise his functions or
                   any of them in his discretion.
                         17. It is necessary to find out as to why the words 'in his discretion'
                   are used in relation to some powers of the Governor and not in the
                   case of the President.
                         18. Article 143 in the Draft Constitution became Article 163 in
                   the Constitution. The Draft Constitution in Article 144(6) said that
                   the functions of the Governor under that article with respect to the
                   appointment and dismissal of Ministers shall be exercised by him in his
                   discretion. Draft Article 144 ( 6) was totally omitted when Article 144
                   became Article 164 in the Constitution. Again Draft Article 153 (3)
                   said that the functions of the Governor under clauses (a) and (c) of
                   clause (2) of the artic1e shall be exercised by him in his discretion. Draft
                   Article 153 (3) was totally omitted when it became Article 174 of our
                   Constitution. Draft Article 17 5 (proviso) said that the Governor "may
                   in his discretion return the Bill together with a message requesting that
                   the House will reconsider the Bill". Those words that "the Governor
                   may in his discretion" were omitted when it became Article 200. The
                   Governor under Article 200 may return the Bill together with a message
                   requesting that the House will reconsider the Bill. Draft Article 188
                   dealt with provisions in case of grave emergencies. Clauses ( 1 ) and ( 4)
                   in Draft Article 188 used the words "in his discretion" in relation to
                   exercise of power by the Governor. Draft Article 188 was totally omitted.
                   Draft Article 285 (I) and (2) dealing with composition and staff of
                   Public Service Commission used the expression "in his discretion" in
                   relation to exercise of power by the Governor in regard to appointment
                   of the Chairman and Members and making of regulation. The words
                   "in his discretion" in relation to exercise of power by the Governor were
                   omitted when it became Article :H 6. In Paragraph 15 (3) of the Sixth
                   Schedule dealing with annulment or suspension of Acts or suspension of
                   Acts and resolutions of District and Regional Councils it was said that
                   the functions of the Governor under the paragraph shall be exercised by
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 10 of 26
~(!;<D®        Page 9       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                      SAM8HER SINGH V, STATE OF PUNJAB                               (Ray, C. ].)                                    839

                    him in his discretion. Sub-paragraph 3 of paragraph 15 of the Sixth
                    Schedule was omitted at the time of enactment of the Constitution.
                          19. It is, therefore, understood in the background of these illustrative
                    draft articles as to why Article 143 in the Draft Constitution which
                    became Article 163 in our Constitution used the expression "in his dis-
                    cretion" in regard to some powers of the Governor.
                          20. Articles where the expression "acts in his discretion" is used
                    in relation to the powers and functions of the Governor are those which
                    speak of special responsibilities of the Governor. These articles are
                    371A(l) (b), 371A(l) (d), 371A(2) (b) and 371A(2) (f). There are
                    two paragraphs in the Sixth Schedule, namely 9 (2) and 18 (3) where
                    the words "in his discretion" are used in relation to certain powers of
                    the Governor. Paragraph 9(2) is in relation to determination of amount
                    of royalties payable by licensees or lessees prospecting for, or extracting
                    minerals, to the District Council. Paragraph 18 (3) has been omitted
                    with effect from January 21, 1972.
                         21. The provisions contained in Article 371A(l) (b) speak of the
                    special responsibility of the Governor of Nagaland with respect to law
                    and order in the State of Nagaland and exercise of his individual judgment
                    as to the action to be taken. The proviso states .that the decision of
                    the Governor in his discretion shall be final and it shall not be called
                    in question.
                          22. Article 3 71 A ( 1 ) ( d) states that the Governor shall in his dis-
                    cretion make rules providing for the composition of the Regional Council
                    for the Tuensang District.
                         23. Article 371A(2) (b) states that for periods mentioned there
                    the Governor shall in his discretion arrange for an equitable allocation
                    of certain funds, between the Tuensang District and the rest of the State.
                          24. Article 371A(2) (/) states that the final decision on all matters
                    relating to the Tuensang District shall be made by the Governor in his
                    discretion.
                         25. The executive power of the Union is vested in the President
                    under Article 53 (1). The executive power of the State is vested in the
                    Governor under Article 154( 1). The expressions "Union" and "State"
                    occur in Articles 53 ( 1 ) and 154 ( 1 ) respectively to bdng about the
                    federal principles embodied in the Constitution. Any action taken in the
                   ,exercise of the executive power of the Union vested in the President
                    under Article 53 ( 1 ) is taken by the Government of India in the name
                    of the President as will appear in Article 77 ( 1 ) . Similarly, any action
                    taken in the exercise of the executive power of the State vested in the
                    Governor under Article 154 ( 1) is taken by the Government of the State
                    in the name of the Governor as will appear in Article .166 ( 1 ) .
                         26. There are two significant features in regard to the executive
                    action taken in the name of the President or in the name of the Governor.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 16
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 11 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    846                                                      8UPIUUIIB OOU11.T CADS                                                (1974) 2 sec
                    by the President are functions of the Union or the functions of the
                    President they have equally to be exercised with the aid and advice of
                    the Council of Ministers, and the same is true of the functions of the
                    Governor except those which he has to exercise in his discretion.
                        45. In Sardari Lal's case (supra) an order was made by the President
                    under sub-clause ( c) to clause (2) of Article 311 of the Constitution.
                    The order was :
                         The President is satisfied that you are unfit to be retained in the public
                    service and ought to be dismissed from service. The President is further satisfied
                    under sub-clause (c) of proviso to clause (2) of Article 311 of the Constitution
                    that in the interest of the security of the State it is not expedient to hold
                    an inquiry.
                    The order was challenged on the ground that the order was signed by
                    the Joint Secretary and was an order in the name, of the President of
                    India and that the Joint Secretary could not exercise the authority on
                    behalf of the President.
                          46. This Court in Sardari Lal's case (supra) relied on two decisions
                    of this Court. One is Moti Ram Deka v. General Manager, N. E. F.
                    Railway, Maligaon, Pandu' and the other is Jayantilal Amritlal Shodhan's
                    case (supra). M oti Ram Deka's case, (supra) was relied on in support
                    of the proposition that the power to dismiss a Government servant at
                    pleasure is outside the scope of Articles 53 and 154 of the Constitution
                    and cannot be delegated by the President or the Governor to a subordinate
                    officer and can be exercised only by the President or the Governor in the
                    manner prescribed by the Constitution.        Clause ( c) of the proviso to
                    Article 311 (2) was held by this Court in Sardari Lat's case (supra) to
                    mean that the functions of the President under that provision cannot be
                    delegated to anyone else in the case of a civil servant of the Union
                    and the President has to be satisfied personally that in the interest of
                    the security of the State it is not expedient to hold an inquiry prescribed
                    by Article 311 (2). In support of this view this Court relied on the
                    observation in Jayantilal Amritlal Shodhan's case (supra) that the powers
                    of the President under Article 311 (2) cannot be delegated. This Court
                    also stated in Sardari Lal's case that the general consensus of the decisions
                    is that the executive functions of the nature entrusted by certain articles
                    in which the President has to be satisfied himself about the existence of
                    certain facts or state of affairs cannot be delegated by him to anyone else.
                          47. The decision in Sardari Lal's case that the President has to be
                    satisfied personally in exercise of executive power or function and that
                    the functions of the President cannot be delegated is with respect not
                    the correct statement of law and is against the established and uniform
                    view of this Court as embodied in several decisions to which reference has
                    already been made. These decisions are from the year 1955 up to the
                    year 1971. These decisions are Rai Saheb Ram Jawaya Kapur v. State
                    of Punjab (supra), A . Sanjeevi Naidu v. St"te of Madras (supra), and
                       9.     (1964) 5 SCR 685: AIR 1964 SC 600: (196+) Lab lJ 467.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 12 of 26
~(!;<D®        Page 17       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                     IAlfSH!!R mfOR f. ll'Aff OP PUNJAB (Rily, C. ].)                                                                847
                  U. N. R. Rao v. Smt. Indira Gandhi (supra). These decisions were
                  neither referred to nor considered in Sardari Lal's case (supra) .
                        48. The President as well as the Governor is the constitutional or
                  formal head. The President as well as the Governor exercises his powers
                  and functions conferred on him by or under the Constitution on the aid
                  and advice of his Council of Ministers, save in spheres where the Governor
                  is required by or under the Constitution to exercise his functions in his
                  discretion. Wherever the Constitution requires the satisfaction of the
                  President or the Governor for the exercise by the President or the Governor
                  of any power or function, the satisfaction required by the Constitution is
                  not the personal satisfaction of the President or Governor but the satisfaction
                  of the President or Governor in the constitutional sense in the Cabinet
                  system of Government, that is, satisfaction of his Council of Ministers
                  on whose aid and advice the President or the Governor generally exercises
                  all his powers and functions. The decision of any Minister or officer
                  under Rules of Business made under any of these two Articles 77(3)
                  and 166(3) is the decision of the President or the Governor respectively.
                  These articles did not provide for any delegation. Therefore, the decision
                  of a Minister or officer under the Rules of Business is the decision of the
                  President or the Governor.
                        49. In Moti Ram Deka's case (supra) the question for decision
                  was whether Rules 148(3) and 149(3) which provided for termination
                  of the service of a permanent Government servant by a stipulated notice
                  violated Article 311. The majority opinion in Moti Ram Deka's case
                  was that Rules 148(3) and 149(3) were invalid inasmuch as they are
                  inconsistent with the provisions of Article 311 (2). The decision in Moti
                  Ram Deka' s case is not an authority for the proposition that the power
                  to dismiss a servant at pleasure is outside the scope of Article 154 and
                  cannot be delegated by the Governor to a subordinate officer.
                        50. This Court in State of U. P. v. Babu Ram Upadhya 10 held ,
                   that the power of the Governor to dismiss at pleasure, subject to the
                   provisions of Article 311, is not an executive power under Article 154
                   but a constitutional power and is not capable of being delegated to officers
                   subordinate to him. The effect of the judgment in Babu Ram Upadhya's
                   case (supra) was that the Governor could not delegate his pleasure to
                   any officer nor could any law provide for the exercise of that pleasure
                   by an officer with the result that statutory rules governing dismissal were
                   binding on every officer though they were subject to the overriding pleasure
                   of the Governor. This would mean that the officer was bound by the
                   rules but the Governor was not.
                        51. In Babu Ram Upadhya's case (supra) the majority view stated
                   seven propositions at p. 701 of the report. Proposition No. 2 is that
                   the power to dismiss a public servant at pleasure is outside the scope of
                   Article 154 and therefore cannot be delegated by the Governor to a
                   subordinate officer and can be exercised by him only in the manner
                       tO.     (1961) 2 SCR 679: AIR 1961 SC 751: (1961) I Cri                                  1J 773.
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 30
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 13 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    860                                                      IUPIUtllB COURT CAUi                                                  (1974) 2 sec
                    and a Cabinet answerable to Parliament, substantially embodying the
                   conventions of the British Constitution - not a tum-key project imported
                    from Britain, but an edifice made in India with the knowhow of British
                   constitutionalism. If this theory be sound, Government is carried on by
                   the Ministers according to the Rules of Allocation of Business and, the
                   Governor, no more than the Queen, need know or approve orders issued,
                   in his name. The core of the Westminster system is that the Queen
                    reigns, but the Ministers rule, except in a few special, though blurred,
                   areas, one of which certainly is not the appointment and dismissal of civil
                   servants. The second major contention of Shri Sanghi, for the appellant,
                   is that the High Court and Government have, in substance, dismissed
                   the probationers and, in doing so, violated the constitutional mandate of
                    Article 311 and the canons of natural justice. Even on the footing that
                   the impugned orders are innocuous terminations of probation, the rules
                   which embody procedural fairness have been flouted, the consequence
                   being invalidation. In the course of the submissions, some criticism was
                   levelled at the High Court requesting the Director of Vigilance -            a
                   police officer - to investigate into the veracity of charges against judi-
                   cial officers.    Thirdly, has the High Court the last word regarding
                   termination of service of judicial personnel, Government being a formal
                   agency to implement it? This was challenged at the Bar, although we
                   do not finally deal with it, for the reasons 'to be mentioned later. Other
                   lesser illegalities were relied on, but they have been dealt with in the
                   judgment of the learned Chief Justice, with which we wholly agree. We
                   confine ourselves to the dual principal pleas whose impact will far exceed
                   the nullification of orders by Ministers removing judicial probationers
                   from service and deserve careful study.
                         100. The first broad proposition of the appellants is that the President
                   - and the Governor - are not just constitutional cousins of the British
                   Queen, but real wielders of power, bestowed on them expressly by the
                   terms of the text, almost next of kin to their American counterparts with
                   similar designations. The issue is so fundamental that its resolution is
                   necessary to know not only who can declare a probationer's fitness but
                   who can declare a war in national defence or proclaim a breakdown of
                   the State constitutional machinery or assent to a Bill passed by Parlia-
                   ment. For, if under Article 311 the President must be personally satisfied
                   for certain small steps he must surely be individually convinced regard-
                   ing the far more momentous spectrum of functions he is called upon
                   to discharge ·under a big bunch of other provisions. And this reasoning
                   regarding disposal of gubernatorial business or discharge of official res-
                   ponsibilities will equally apply to Governors.
                         101. A sort of constitutional mini-crisis has been sparked off by·
                   the decision in Sardari Lal's case (supra) which regarded the President's
                   personal satisfaction for dispensing with an enquiry, for reasons of security
                   of the State under clause ( c) of the proviso to Article 311 ( 2) of the
                   Constitution, as necessary and non-delegable. We wiU presently project,
                   with reference to the articles, the rainbow of administrative quasi-judicial
                   and legislative tasks specifically directed by the Constitution to be per-
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 14 of 26
~CC(V®         Page 31       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
!ONLINEf       SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                8.Ufflml\ SINGH o. ITAT& OP -PUNJAB                             (K,islina Iyer, J.)                                   861

                      formed by the Head of the State in contradistinction to his Council of
                      Ministers, if the appellant's proposition were sound, thus bringing dyarchy
                      by a side wind, as it were, and emasculating the plenary authority of
                      Parliament to whom the President is not but the Council of Ministers
                      is responsible. The peril to the Westminster model of Government is
                      self-evident and serious if vital b1Uiness of Government is to be transacted
                      de facto and de jure by the head of the State, and the Ministers, who
                      are responsible to the House consi&t.iJls of the elected representatives of
                      the people, are to be relegated to carrying on of the administration only,
                      subject to the overriding presence, pleasure and powers of their uncrowned
                      republican King.
                            102. This dilemma of democracy, created by a spreadout of the
                      rationale of Sardari Lal (supra), can be re.50lved only by a study in
                      depth of the political perspective and philosophy and of the conspectus
                      of provisions, as well as an understanding of the models which influenced
                      the Constitution framers. What are the basic fabric, the animating spirit,
                      and jurisdical ideas of our constitutional structure and dynamics?
                            103. The law of our Constitution, any student of Indian political
                      history and of comparative constitutional systems will agree, is partly eclectic
                      but primarily an lndo-Anglican version of the Westminster model with
                      quasi-federal adaptations, historical modifications, goo-political mutations
                      and home-spun traditions -       basically a blended brew of the British
                      Parliamentary system, and the Government of India Act, 1935 and near-
                      American, nomenclature-wise and in some other respects .
                  •
                             104. Not the Potomac, but the Thames, fertilises the flow of the
                      Yamuna, if we may adopt a riverine imagery. In this thesis we are
                      fortified by precedents of this Court, strengthened by Constituent Assembly
                      proceedings and reinforced by the actual working of the organs involved
                      for about a 'silver jubilee' span of time.
                            105. Historically, the Indian constitutional aspirations flowed along
                      the British pattern. Granville Austin refers, in his book, to the Motilal
                      Nehru Report and the Tej Bahadur Sapru Report and K. M. Munshi's
                      Draft Constitution, in support. Several pages from the many volumes of
                      the Constituent Assembly Debates were read at the Bar and the keynote
                      thought in the lengthy deliberations has been given by Granvjlle Austin
                      in these words: (pp. 116-17)
                           In the rapidly moving world of the mid-twentieth century, a new India had
                      to be built almost over-night. How was the leadership for this task to be pro-
                      vided 1 What type of Executive would be stable, strong, effective, and quick,
                      yet withal, democratic 1
                           The Assembly chose a slightly modified version of the British Cabinet system.
                      India was to have a President, indirectly elected for a term of five years, who
                      would be a constitutional head of Sade in the manner of the Monarch in
                      England . . . . As in England, there was to be a Council of Ministers, headed
                      by the Prime Minister and collectively responsible to Parliament, to aid and
                      advise the bead of State. The President was to be nominal head of the Executive ;
                      the Prime Minister the real head.
~cc~®
!ONLINE;"
              Case 1:21-cv-00396-RJL
               SCC Online
                Page 48
                          Web Edition, Copyright ©Document

                Printed For: Mr. Wayne Page
                                                  2021
                              Friday, August 13, 2021
                                                           19-3 Filed 08/14/21 Page 15 of 26

                SCC Online Web Edition: http://www.scconline.com
True Print™     TruePrint™ source: Supreme Court Cases
                -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                     878                                                      SUPUM& COUllT CAS.U                                                   {lY74) 2 sue
                          139. Of course, there is some qualitative difference between the
                    position of the President and the Governor. The former, under Article 74
                    has no discretionary powers ; the latter too has none, save in the tiny
                    strips covered by Articles 163(2), 371A(l)(b) and (d), 371A(2) (b)
                    and (f), VI Schedule. para 9(2) [and VI Schedule, para 18(3), until
                    omitted recently with effect from January 21, 1972]. These discretionary
                    powers exist only where expressly spelt out and even these are not left
                    to the sweet will of the Governor but are remote-controlled by the Union
                    Ministry which is answerable to Parliament for those actions. Again, a
                    minimal area centering round relX)rtS to be despatched under Article 356
                    may not, in the nature of things, be amenable to Ministerial advice.
                    The practice of sending periodical reports to the Union Government is
                    a pre-constitutional one and it is doubtful if a Governor could or should
                    report behind the back of his Ministers. For a Centrally appointed
                    constitutional functionary to keep a dossier on his Ministers or to report
                    against them or to take up public stances critical of Government policy
                    settled by the Cabinet or to interfere in the administration directly -
                    these are unconstitutional faux pas and run counter to Parliamentary system.
                    In all his constitutional ·functions' it is the Ministers who act ; only in
                    the narrow area specifically marked out for discretionary exercise by the
                    Constitution, he is untramelled by the State Ministers' acts and advice.
                    Of course, a limited free-wheeling is available regarding choice of Chief
                    Minister and dismissal of the Ministry, as in the English practice adapted
                    to Indian conditions.
                          140. Shri San.ghit Counsel for the appellant, adopted an ingenious
                   argument to get round the holdings of this Court that India has accepted
                    the Cabinet form of Government, by urging that while the Ministers
                   exercise powers by virtue of allocation of business of Government under
                   Article 77 ( 3) and have, on the strength of Article 7 4, the authority to
                   discharge all the functions of the head of States, still wherever the
                   Constitution has expressly vested powers in the President or Governor,
                   they belong to him alone and cannot be handled on his behalf by Ministers
                   under the relevant Rules of Business. He concedes that we cannot read
                   the articles literally in the context of a Parliamentary Executive but insists
                   on an exception in the category just mentioned. Inspiration for this
                   argument comes from Sardari Lal (supra) and a few other cases which
                   do lend countenance to this rather extravagant claim of personal power
                   for President and Governor. How ambitious and subversive such an
                   interpretatiorr can be to Parliamentary ( and popular} authority unfolds
                   itself when we survey the vide range of vital powers so enunciated in
                   the Constitution.
                         141. The argument of the Counsel for the appellant is that wherever
                   the President is invested with power - and the same holds good for the
                   Governor - he is sovereign in his own right and has to exercise the
                   functions personally and the orders of a proxy, even a Minister, cannot
                   do duty for the exercise of Presidential power. There is logic in arguing
                   that if, under Article 311, the President or Governor means President
                   or Governor personally, under other similar articles the Rules of Business
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 16 of 26
~(!;<D®        Page 49       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                SAMSHER. SINGH r,, STATE 01' PUNJAB                             (Krishna Iyer,          J.)                          879
                    making over exercise of functions to Ministers and officers cannot be
                    val.id. ,•Indeed, a whole host of such articles exist in the Constitution,
                    most of them very vital for the daily running of the administration and
                    embracing executive, emergency and legislative powers either of a routine
                    or momentous nature. The power to grant pardon or to remit sentence
                    ( Article 161 ) , the power to make appointments including of the Chief
                    Minister (Article 164), the Advocate General (Article 165), the District
                    Judges (Article 233). the Members of the Public Service Commission
                    ( Article 316) are of this category. Likewise, the power to prorogue
                    either House of Legislature or to dissolve the Legislative Assembly
                    (Article 174), the right to address or send messages to the Houses of
                    the Legislature ( Article 175 and Article 16) , the power to assent to Bills
                    or withhold such assent (Article 200), the power to make recom-
                    mendations for demands of grants [Article 203 (3 )], and the duty to cause
                    to be laid every year the annual budget (Article 202), the power to
                    pr~ulgate ordinal}ces during recesses of the Legislature (Article 213)
                    also' belong to this species of power. Again, the obligation to make avail-
                    able to the Election Commission the requisite staff for discharging the
                    functions conferred by Article 324(1) on the Commission [Article 324(6)],
                    the power to nominate a member of the Anglo-Indian Community to
                    the Assembly in certain situations (Article 333), the power to authorise
                    the use of Hindi in the proceedings in the High Court [Article 3 48 ( 2)],
                    are illustrative of the functions of the Governor qua Governor.

                          142. Similarly, the President is entrusted with powers and duties
                    covering a wide range by the articles of the Constitution. Indeed, he
                    is the Supreme Commander of the Armed Forces [Article 53(2)], appoints
                    Judges of the Supreme Court and the High Courts and determines the
                    latter's age when dispute arises, has power to refer questions for the
                    advisory opinion of the Supreme Court, (Article 143) and has power to
                    hold that government of a State cannot be carried in accordance with the
                    Constitution (Article 356). The Auditor-General, the Attorney-General,
                    the Governors and the entire army of public servants hold office during
                    the pleasure of the President. Bills cannot become law, even if passed
                    by Parliament, without the assent. of the Preside1:1\ . Recognising and
                    derecognising Rulers of former native States of India 1s a power vested
                    in the Presidc;nt. The extraordinary powers of legislation by ordinances,
                    dispensing with enquiries against public servants be{ore dismissal, declara-
                    tion of emergency and imposition of President's rule by proclamation
                    upon States, are vast powers of profound significance. Indeed, even the
                    power of summoning and proroguing and dissolving the House of the
                    People and returning Bills passed by the Parliament belongs to him. If
                    only we expand the ratio of Sardari Lal (supra) and Jayantilal (supra)
                    to every function which the various a~ticles of the Constitut~on confer
                    on the President or the Governor, Parliamentary democracy will become
                    a dope and national elections a numerical exercise in expensive futility.
                    We will be compelled to hold that there are two parallel authorities
                    exercising powers of governance of the country, as in the dyarchy days,
                    except that Whitehall is substituted by Rashtrapati Bhavan and Raj
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 50
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 17 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    880                                                     IUPRUI& COVllT CARI                                                    (1974) 2        sec
                    Bhavan. The Cabinet will shrink at Union and State levels in political
                    and administrative authority and, having solemn regard to the gamut of
                    his powers and responsibilities, the Head of State will be reincarnation
                    of Her Majesty's Secretary of State for India, untroubled by even the
                    British Parliament - a little taller in power than the American President.
                    Such a distortion, by interpretation, it appears to us, would virtually amount
                    to a subversion of the structure, substance and vitality of our Republic,
                    particularly when we remember that Governors are but appointed functio-
                    naries and the President himself is elected on a limited indirect basis. As we
                    have already indicated, the overwhelming catena of authorities of this
                    Court have established over the decades that the cabinet form of Govern-
                    ment and the Parliamentary system have been adopted in India and the
                    contrary concept must be rejected as incredibly allergic to our political
                    genius, constitutional creed and culture.
                          143. The contention of the appellant, however, has been built upon
                    Sardari Lal v. Union of India (supra). There the Court had to consider
                    "the exercise of powers expressly conferred on the President by clause ( c)
                    of the proviso to Article 311 ( 2) of the Constitution". It was common
                    ground in that case that the President had no occasion to deal with the
                    case of the appellant himself and the order was made by a subordinate
                    official of the Government of India. The dispute was as to whether
                    the function of dispensing with enquiry in the name of the security of
                    the State had to be performed by the President personally, under clause(c)
                    of the proviso to Article 311 ( 2), or could be one of the functions
                    allocable under the A1location of Business Rules. Of course, the relevant
                    text of Article 311 speaks of the President being satisfied and the Court
                    came to the concluliion that what was intended was not Ministerial but
                    Presidential satisfaction. Grover, J. speaking for a unanimous Court,
                    observed:
                          On the principles which have been enunciated by this Court, the function
                    in clause (c) of the proviso to Article 311(2) cannot be delegated by the President
                    to any one else in the case of a civil servat}t of the Union. In other words he
                    has to be satisfied penonally that in the interest of the security of the State, it is
                    not expedient to hold the inquiry prescribed by clause (2). In the first place, the
                    general consensus has been that executive functions of the nature entrusted by
                    the articles, some of which have been mentioned before and in particular those
                    articles in which the President has to be satisfied himself about the existence of
                    certain fact or state of affairs cannot be delegated by him to any one else. Secondly
                    even with regard to clause (c) of the proviso, there is a specific observation in the
                     passage extracted above from the case of Jayantilal Amrit Lal Shod.ban that the
                    powers of the :eresident under that provision cannot be delegated. Thirdly, the
                    dichotomy which has been specifically introduced between the authority mentioned
                    in clause (b) and the President mentioned in clause (c) of the proviso cannot be
                    without significance. The Constitution makers apparently felt that a matter in
                    which the interest of the security of the State had to be considered should receive
                    the penonal attention of ·the President or the head of the State and he should be
                    himself satisfied that an inquiry under the substantive       part of clause (2) of
                    Article 311 was not expedient for the reasons stated in clause (c) of the proviso
                    in the case of a particular servant.
                        144. Some observations in the ruling relied upon, namely, layantilal
                    Amritlal Shodhan v. F. N. Rana (supra) apparently seem to support the
~cc~®
!ONLINE~
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 51
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 18 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                SAMSHBR BINGH ll ITAD 01 PtJNJAB                               (Krishna Iyer,].)                                     881
                   conclusion reached in Sardari Lal (supra), but it must be remembered
                   that the actual case turned on the constitutionality of the President delegating
                   executive powers ,conferred on him by Article 258 to a Government of
                   a State. In that case a distinction was· made between functions with
                   which the Union Government is invested and those vested in the President.
                   The Court took the view that Article 25 8 ( 1 ) did not permit the President
                   to part with powers and functions with which he is, by express provisions
                   of the Constitution qua President, invested. The particular observations
                   relied upon in Sardari Lal may well be extracted here:
                        The power to promulgate ordinances under Article 123 ; to suspend the provi-
                   sions of Articles 268 to 279 during an emergency ; to declare failure of the
                   constitutional machinery in States under Article 356; to declare a financial emer-
                   gency under Article 360; to make rules regarding the recruitment and conditions
                   of service of persons appointed to posts and services in connection with the affairs
                   of the Union under Article 309 - to enumerate a few out of the various powers
                   - are not powers of the Union Government ; these are powers vested in the
                   President by the Constitution and are incapable of being delegated or entrusted to
                   any other body or authority under Article 258(1). The plea that the very nature
                   of these powers is such that they could not be intended to be entrusted under
                   Article 2S8(1) to the State or officer of the State, and, therefore, that clause must
                   have a limited content, proceeds upon an obvious fallacy. Those powers cannot
                   be delegated under Article 2S8(t) because they are not the powers of the Union,
                   and not because of th~ir special character. There is a vast array of, other powers
                   exercisable by the President - to mention only a few - appointment of Judges ;
                   Articles 124 and 217, appointment of Committee& of Official Languages Act;
                   Article 344, appointment of Commissions to investigate conditions of backward
                   claases ; Article 340, appointment of Special Officer for Scheduled Castes and
                   Tribes; Article 338, exercise of his pleasure to terminate employment; Article
                   310, declaration that in t:be interest of the security of the State it is not expedient
                   to give a public servant sought to be dismissed an opportunity contemplated by
                   Article 311(2) - theae are executive powers of the President and may not be
                   delegated or entrusted to another body or officer because they do not fall within
                   Article 2S8.
                        145. The Court there was not concerned with the question whether
                   the President must exercise these executive powers personally or they
                   can be exercised by a Minister or an officer on his behalf according to
                   the allocation made under the Rules of Business.
                         146. Before jettisoning wholesale the theory of absolute power of
                   Presidency we must deal with two articles of the Constitution, one relating
                   to the determination of the age of High Court Judges [Article 217 (3 )]
                   and the other relating to the Election Commission (Article 361) which
                   have come up for judicial consideration. Counsel for the appellant has
                   relied on passages from these cases which hark back, in a way, to the
                   theory of individual judgment of the head of State.
                        147. In J. P. Mitter v. Chief Justice, Calcutta30 this Court had
                   to consider the decision of the Government of India on the age of a
                   Judge of the Calcutta High Court and, in that context, had to ascertain
                   the true scope of effect of Article 217 (3) which clothes the President
                   with exclusive jurisdiction to determine the age of a Judge finally. In
                       30.     (1965) 2 6CR 53 68: AIR 1965 SC 961.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 52
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 19 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                     882                                                      IUPUIIIB        oourr OAINSI                                          (1974) 2        sec
                     that case the Ministry of Home Affairs went through the exercise pres-
                     cribed in Article 217°(3). "The then Home Minister wrote to the Chief
                     Minister, West Bengal, that he had consulted the Chief Justice of India
                     and he agreed with the advice given to him by the Chief Justice, and
                     so he had decided that the date of birth of the appellant was . . ~. .
                     It is this decision which was, in due course, communicated to the appellant".
                     When the said decision was attacked as one reached by the Home Minister
                     only and not by the President personally, the Court observed :
                          The alternative stand which the appellant took was that the Executive was
                     not entitled to determine his age, and it mu$t b~ remembered that this stand was
                     taken before Article 217(3) was inserted in the Constitution; the appellant was
                     undoubtedly justified in contending that the ijxecutive was not competent to deter-
                     mine the question about his age, because that is a matter which would have to
                     be tried normally, in judicial proceedings instituted before High Courts of compe-
                     tent jurisdiction. There is considerable force in the plea which the appellant took
                     at the initial stages of this controversy that if the l;xecutive is allowed to deter-
                     mine the age of a sitting Judge of a High Court, that would seriously affect the
                     independence of the Judiciary itself.
                    Based on this reasorung, the Court quashed the order, the ratio of the
                    case being that the President himseH should decide the age of the Judge,
                    uninfluenced by •the Executive, i.e., by the Minister in charge of the
                    portfolio dealing with justice.
                          148. This decision was reiterated in Union of India v. Jyoti
                  . Prakash Mitter81 • Although an argument was made that the President
                    was guided in that case by the Minister of Home Affairs and by the
                    Prime Minister, it was repelled by the Court which, on the facts, found
                    the decision to be that of the President himself and not of the Prime
                    Minister or the Home Minister.
                          149. In the light of the scheme of the Constitution we have already
                    referred to, it is doubtful whether such an interpretaion as to the personal
                    satisfaction of the President is correct. We are of the view that the
                    President means, for all practical purposes, the Minister or the Council
                    of Ministers as the case may be, and his opinion. satisfaction or decision
                    is constitutionally secured when his Ministers arrive at such opinion
                    satisfaction or decision. The independence of the Judiciary, which is a
                    cardinal principle of the Constitution and has been relied on to justify
                    the deviation, is guarded by the relevant article making consultation with
                    the Chief Justice of lndia obligatory. In all conceivable cases consulta-
                    tion with that highest dignitary of Indian justice will and should be accepted
                    by the Government of India and the Court will have an opportunity to
                    examine if any other extraneous circumstances have entered into the
                    verdict of the Minister, if he departs from the counsel given by the Chief
                    Justice of India. In practice the last word in such a sensitive subject
                    must belong to the Chief Justice of India, the rejection of his advice being
                    ordinarily regarded as prompted by oblique considerations vitiating the
                    order. In this view it is immaterial whether the President or the Prime
                    Minister or the Minister for Jw.tice formally decides the issue.
                         31.     (1971) 3 scR 483: {1971 ) 1 sec 396.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 53
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 20 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                 SAM!HRR SINGH              v.   STA'tl     o, PUNJAB (Krishna Iyer, ].)                                              883
                          150. In Brundaban Nayak v. Election Commission 33 another
                    sensitive situation relating to the functions of the President (Article 103)
                    and the Governor (Article 192) arose. It is a sacred principle of our
                    democracy, like the independence of the Judiciary, that decisions on the
                    disqualifications of :Members of Assemblies should be unbiassed. While
                    formally the power to decide a dispute in this behalf is vested in the
                    President and the Governor under Articles 103 and 192, respectively,
                    it would be a travesty of impartiality if such decision were to be made
                    on the aid and advice of a Ministry which is essentially chosen from a
                    party or combination of parties. How can a political activist with party
                    loyalty in our pluralistic society judge a cause in which he has deep
                    concern ? Therefore the Constitution has made the Election Commission
                    the real arbiter in the dispute, it being assumed that the Election Com-
                    mission is free and fearless and unobliged to the party in power. The
                    constitutional mechanism is that the President ( Governor) shall refer the
                    question of disqualification of a member for the opinion of the Election
                    Commission and "shall act according to such opinion", so that whether the
                    right to decide is formally in the President or is to be exercised by the
                    aid and advice of his Ministers, it is immaterial, since the actual adjudica-
                    tion has always to be made by the Election Commission which binds the
                    Government and the President merely appends his signature to the order
                    in regard to such decision. In this view, Brundaban (supra) deals with
                    a special situation and does not affect the otherwise universal rule of
                    the head of State being bound to act only in accordance with the aid
                    and advice of his Ministers. Gajendragadkar, C.J. outlined the scheme
                    relating to the decision about the disqualification of Members of the
                    Legislature, at p . 60, thus :
                           The object of this provision (Article 192) clearly is to leave it to the Election
                     Commission to decide the matter, though the decision as such would formally be
                     pronounced in the name of the Governor. When the Governor pronounces his
                     decision under Article 192(1), he is not required to consult his Council of Minis-
                     ters ; he is not even required to consider and decide the matter himself ; he has
                     merely to forward the question to the Election Commission for its opinion, and
                     as soon as the opinion is received, 'he shall act according to such opinion.' In
                     regard to complaints made against the election of Members to the Legislative
                     Assembly, the jurisdiction to decide such complaints is left with the Election
                     Tribunal under the relevant provisions of the Act. That means that all allega-
                     tions made challenging the validity of the election of any Member, have to be
                     tried by the Election Tribunals constituted by the Election Commission. Similarly,
                     all complaints in respect of disqualifications subsequently incurred by Members
                     who have been validly elected, have, in substance, to be tried by the Election
                     Commission, though the decision in form has to be pronounced•by the Governor.
                    All these add up to making a Sovereign who can scotch the Legislature,
                    rubberise the Judiciary and overrule the Cabinet. One has only to cast
                   ·a glance at similar powers relating to the Governor to reach the same
                    conclusion at the State level, with the additional factor that an area
                    of discretionary power is expressly left to him. What is of grave import
                    is that the Court has no jurisdiction to inquire what advice has been
                    given by the Ministers to the President or the Governor and thus the
                        32.     (1965) 3 SCR 53: AIR 1965 SC 1892: (1966) 2 SCJ 166.
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 21 of 26
~(!;<D®        Page 54       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    884                                                    IUPazn OOURT OMIS                                                       (1974) 2        sec
                   effective judicial check on exercise of ·power is also under eclipse. If
                   we read these powers literally as 'personal' to the head of State, the
                   conclusion is rather disquieting in a country which has already had a
                   long night of imperial subjection and Monarchical tradition. Dr. Ambedkar
                   expressed this warning in the Cdnstituent Assembly in words which have
                   contemporary relevance :
                          This caution is far more necessary in the case of India than in the case of
                    any other country. For, in India, Bhaktl or what may be called the path of
                    devotion or hero-worship, plays a part in its politics unequalled in magnitude
                    by the part it plays in the politics of any other country in the world. Bhakti in
                    religion may be a road to the salvation of the soul. But in politics, Bhakti or
                    hero-worship is a sure road to degradation and eventual dictatorship. 33
                        151. The omnipotence of the President and of the Governor at State
                   level - is euphemistically inscribed in the pages of our Fundamental
                   Law with the obviom intent that even where express conferment of power
                   or functions is written into the articles, such business has to be disposed
                   of decisively by the Ministry answerable to the Legislature and through
                   it vicariously to the people, thus vindicating our democracy instead of
                   surrendering it to a single summit soul whose deification is incompatible
                   with the basics of our political architecture -      lest national elections
                   become but Dead Sea fruits, legislative organs become labels full of
                   sound and fury signifying nothing and the Council of Ministers put in
                   a quandary of responsibility to the House of the People and submission
                   to the personal decision of the head of State. A Parliamentary·style
                   Republic like ours could not have conceptualised its self-liquidation by
                   this process. On the contrary, democratic capital-formation to strengthen
                   the people's rights can be achieved only through invigoration of the
                   mechanism of Cabinet-House-Elections.
                          152. Certainly, the key words of wide impqrt in the fasciculus of
                    articles relating to the President and Governor are 'functions' (Articles 74
                    and 163) and 'business' and allocation of portfolios, Rules of Business
                    and delegation to subordinate officials are but the methodology of work-
                    ing out the Cabinet process. Long arguments on the terminological niceties
                    of the various provisions, divorced from the essentials of Parliamentary
                    perspective, will land us in 'Himalayan' constitutional blunders. Similarly,
                    expressions like 'is c;;atisfied', 'opinion', 'as he thinks fit', 'if it appears to'
                    have to be interpreted by super-imposing the invi~ible but very real presence
                    of the Ministry over the head of State.
                          153. Before we conclude on this part of the case we remind
                    ourselves that so long as the Constitution shall endure - no one can say
                    how long, each generation being almost a separate nation - this Court
                    must exist with it, deciding in the peaceful forms of forensic proceed-
                    ing, the delicate and dangerous controversies inter alia, between sub-
                    sovereignties and citizens. And the pronouncements of this summit
                    Tribunal being law under Article 141, it binds until reinterpreted
                    differently and competently. But as Judges we have solemnly to remind
                      33.     Constitutional Government in India-by M.V. Pylec P• 770-1965 Edition-Aaia Publishing House
             Case 1:21-cv-00396-RJL
              SCC Online Web Edition, Copyright ©Document
                                                 2021     19-3 Filed 08/14/21 Page 22 of 26
~(!;<D®        Page 55       Friday, August 13, 2021
               Printed For: Mr. Wayne Page
               SCC Online Web Edition: http://www.scconline.com
!ONLINEf
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                                SAMSHRR Sr.NOH ti. ITATR OP PUNJAB                              (Krishna Iyer, J.)                                    885
                    ourselves of the words of the historian of the U. S. Supreme Court,
                    Mr. Charles Warren 34 :
                        However the Court interpert the provisions of the Constitution, it is still the
                    Constitution which is the law and not the decision of the Court.
                    Nor is Sardari Lal (supra) of such antiquity and moment that a reversal
                    would upset the sanctity of stare decisis.       Some rulings, even of the
                    highest Court, when running against the current of case-law and the
                    clear stream of Com,titutional thought, may have to fall "into the same
                    class ~ restricted railroad ticket, good for the day and train only", to
                    adopt the language of Justi~ Roberts 35 •
                          154. We declare the law of this branch of our Constitution to
                    be that the President and Governor, custodians of all executive and other
                    powers under various articles shall, by virtue of these provisions, exercise
                    their formal constitutional powers only upon and in accordance with the
                    advice of their Ministers save in a few well-known exceptional situations.
                    Without being dogmatic or exhaustive, these situations relate to (a) the
                    choice of Prime Minister ( Chief Minister) , restricted though this choice
                    is by the paramount consideration that he should command a majority
                    in the House ; ( b) the dismissal of a Government which has lost its
                    majority in the House, but refuses to quit office ; ( c) the dissolution
                    of the House where an appeal to the country is necessitous, although in
                    this area the head of State should avoid getting involved in politics and
                    must be advised by his Prime Minister (Chief Minister) who will eventually
                    take the responsibility for the step. We do not examine in detail the
                    constitutional proprieties in these predicaments except to utter the caution
                    that even here the action must be compelled by the peril to democracy
                    and the appeal to the House or to the country must become blatantly
                    obligatory. We have no doubt that de Smith's statement 36 regarding royal
                    assent holds good for the President and Governor in India :
                         Ref~sal of the royal assent on the ground· that the Monarch strongly dis-
                    approved of a Bill or that it was intensely controvei:,sial would nevertheless be
                    unconstitutional. The only circumstances in which the withholding of the royal
                    assent might be justifiable would be if the Government itself were to advise such
                    a course - a highly improbable contingency -        or possibly if it was _notorious
                    that a Bill had been passed in disregard to mandatory procedural reqmrements ;
                    but since the Government in the latter situation would be of the opinion that
                    the deviation would not affect the validity of the measure once it had been assented
                    to, prudence would suggest the giving of assent.
                         155. So far as the appeals before us are concerned, the effect is
                    that there is no infirmity in the impugned orders on the score that the
                    Governor has not himself perused the papers or passed the orders.
                         156. The second spinal issue in the case, as earlier indicated, bears
                    on fuarless justice, ~inother prominent creed of our Constitution. The
                    independence of the Judiciary is a fighting faith of our founding document.
                    Since the days of Lord Coke, judicial independence from executive control
                        34.     The Supreme Court in United States His-                             36.     Constitutional and Administrative Law-
                                tory, (1922) III pp. 470-471.                                               by S A. de Smith-Penguin Rooks on
                        35.     Smith v. Allesitht, 321 US 649, 665.                                        Foundations of Law.
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 56
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 23 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    886                                                     IUPllllMlt OOUR'I' O.ADI                                               (1974) 2 sec
                    has been accomplished in England. The framers of our Constitution,
                    impressed by this example, have fortified the cherished value of the rule
                    of law by incorporating provisions to insulate the Judicature. Justice
                    becomes fair and free only if institutional immunity and autonomy are
                    guaranteed ( of course there are other dimensions to judicial independence
                    which are important but irrelevant for the present discussion). The
                    exclusion of executive interference with the Subordinate Judiciary~
                    i.e., grass-roots justice, can prove a teasing illusion if the control over them
                    is vested in two masters, viz., the High Coun and the Government, the
                    latter being otherwise stronger. Sometimes a transfer could be more
                    harmful than punishment and disciplinary ,control by the High Court can
                    also be stultified by an appellate jurisdiction being vested in Government
                    over the High Court's administrative orders. This constitutional
                    perspective informed the framers of our Constitution when they enacted
                    the relevant Articles, 23 3 to 23 7. Any interpretation of administrative
                    jurisdiction of the High Court over its subordinate limbs must be aglow
                    with the thought that separation of the Executive from the Judiciary is
                    a cardinal principle of our Constitution. However, we do not pursue
                    this question further since, in the present case, Government has agreed
                    with and acted on the High Courts 'recommendation' and, moreover,
                    the methodology of conflict resolution, when the view of the High Court
                    is unpalatable to the Executive, falls to be directly considered in a
                    different set of pending appeals.

                          157. Nevertheless, we must refer to one aspect of the matter. It
                    is nice on paper to invest disciplinary authority over the Subordinate
                    Judiciary in the High Court. But when charges or aspersions of corrupt
                    practice or incompetence against the members of the Lower Judiciary
                    are brought to the cognisance of the High Court, there is an operational
                    handicap. Who is to investigate into the truth of the allegations ? Is
                    there a machinery at the exclusive disposal ·Q( the High Court to probe
                    into the prima fade veracity of such complaints 7 It is awkward and
                    ineffectual for a superior Judge, trained in formal procedures and weigh-
                    ing and not collecting evidence. to undertake the sub rosa, informal
                    extensive and technical job of ~vestigation which demands a different
                    kind of expertise. At the same time, if the police are permitted to check
                    upon complaints, the ·successful invasion of judicial independence is
                    inevitable. No Magistrate may function fearlessly if the prosecuting
                    department may also investigate against him. It is indeed regrettable that
                    this sensitive side of the issue was over-looked by the Punjab High Court
                    when it requested Government to direct the Vigilance Commissioner to
                    report on a member of the Judicature. The true intendment of judicial
                    independence is fulfilled not by declining to investigate into delinquencies
                    of judicial personnel nor by holding an open enquiry by a Judge which
                    is a poor substitute for collection of evidence, but by creating an apparatus
                    for collecting intelligence and presenting evidence, which is under the
                    complete control of the High Court. This is no new idea but had been
                    mooted in the '50s at an all-India Law Minister's Conference but at
                    least, now after such a long lapse of time, this felt want may qe remedied.
~cc~®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 57
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 24 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                               SAMSHall SINGH Vr ffAT&fOP PUNJAB                               (Krishna Iyer, J.)                                    887
                           158. The third contention, argued elaborately by both sides, turns
                   on the scope and ~weep of Article 311 in the background of the rules
                   framed under Article 309 and the 'pleasure' doctrine expressed in
                   Article 310. The two probationers, who are appellants, have contended
                   that what purport to be simple terminations of probation on the ground
                   of 'unsuitability' are really and it{ substance by way of punishment and
                   falling short of the rig~ous prescriptions of Article 311 ( 2) , they are
                   bad. Their complaint is that penal consequences have been visited on
                   them by the impugned orders and since even a probationer is protected
                   by Article, 311 (2), in such situations the Court must void those orders.
                   Naturally, the launching pad of the argument is Dhingra's case (supra).
                   In a sense, Dhingra is the Magna Carta of the Indian civil servant, although
                   it has spawned diverse judicial tre,nds, difficult to be disciplined into one
                   single~ simple, practical formula applicable to termination of probation
                   <;>f freshers and of the services of temporary employees. The judicial search
                   has turned the f°'?US on the discovery of the element of punishment in
                   the order passed by Government. If the proceedings are disciplinary, the
                   rule in Dhingra's case is attracted. But if the termination is innocuous and
                   does not stigmatise' the probationer or temporary servant, the constitu-
                   tional shit;ld of Article 311 is unavailable. In a series of cases, the Court
                   has wrestled with the problem ·~ devising a principle or rule to deter-
                   mine this question" - where non-punitive termination of probation for
                   unsuitability ends and punitive action for delinquency begins. In Gopi
                   Kishore (supra) this Court ruled that where the State holds an enquiry
                   on the basis of complaints of misconduct against a probationer or tem-
                   porary servant, the employer must be presumed to have abandoned his
                   right to terminate simpliciter and to have undertaken disciplinary pro-
                   ceedings bringing ·in its wake the protective operation of Article 311.
                   At first flush, the distinguishing mark would therefore appear to be the
                   holding of an inquiry into the complaints of misconduct. Sinha, C.J.
                   observed:
                        It is true that, if 'the Government came to the conclusion that the respon-
                   dent was not a fit and proper person to hold a post in the public service of the
                   State, it could discharge him without holding any enquiry into his alleged mis-
                   conduct . . . . Instead of tskitlg that easy course, the Government chose the
                   more difficult one of starting proceedings against him and of branding him as a
                   dishonest and an incompetent offic~r. He had the right, in those circumstances,
                   to insist upon the protection of Article 311(2) of the Constitution.
                    The learned Chief Justice summarised the legal position thus :
                        1. Appointme)Jt to a post on probation gives the person so appointed no
                   right to the post ind his services may be terminated, without taking recourse to
                   th~ proceedings laid down in the relevant rules for dismissing a public servant,
                   ot rer_noving him from service.
                        2. The termination of employment of a · person holding a post on probation
                   without any enquiry whatsoever cannot be said to deprive him of any right to a
                   post and is, therefore, no punishment.
                            3.     But if instead of terminating such a person's service without any enquiry,
                   the employer chooses to hold an enquiry into his alleged misconduct, or ineffi-
                   ciency, or for some similar reason, the termination of service is by way of punish-
                   ment, because it puts a stigma on his competence and thus affects hi, future
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 58
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 25 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    888                                                     IUPJlQJl COUil'! OMU                                                  (1974) 2 sec
                   career. In such a case, he is entitled to the prote4.;tion of Article 311(2) of the
                   Constitution.
                             4.
                        5. But, if the employer simply terminat~ the services of a probationer with-
                   out holding an enquiry and without giving him a reasonable chance of showing
                   cause against his remo\al from service, the probationary civil servant can have
                   no cause of action, even though the real motive behind the removal from service
                   may have been that his employer thought him to be unsuitable for the post he
                   was temporarily holding, on account of his misconduct, or inefficiency, or some
                   such case.

                        159. The fifth proposition states that the real motive behind the
                   removal is irrelevant and the holding of an eqquiry leaving an indelible
                   stain as a consequence alone attracts Article. 311 (2). Ram Narayan
                   Das (supra) dealt with a case where the rules under the proviso to
                   Article 309 provided some sort of an enquiry before termination of
                   probation. In such a case, the enquiry test would necessarily break down
                   and so the Court had to devise a different test. Mr. Justice Shah ( as he
                   then was) stated the rule thus :
                        The enquiry against the respondent was for ascertaining whether he was fit
                   to be confirmed . . . . The third proposition in . . . (the Gopi Kisbore) case
                   refers to an enquiry into allegations of misconduct or inefficiency with a view,
                   if they were found established, to imposing punishment and not to an enquiry
                   whether a probationer should be confirmed. Therefore, the fact of holding of
                   an enquiry is not decisive of the question. What is decisive is whether the order
                   is by way of punishment, in the light of the tests laid down in Pnrshottam Lal
                   Dhingra's Case.                            '
                   Thus a shift was made from the facrum of enquiry to the object of the
                   enquiry. Madan Gopal (supra) found the Court applying the object
                   of enquiry doctrine to a simple order of termination which had been
                   preceded by a show cause notice and enquiry. It was held that if the
                   enquiry was intended to take traumatic action, the innocent phraseology
                   of the order made no difference. Then came Jagdish Mitter v. Union
                   of India (supra) where Mr. Justice Gajendragadkar (as he then was) held:
                        No doubt the order purports to be one of discharge and, as such, can be
                   referred to the power of the authority to termina~ the temporary appointment
                   with one month's notice. But it seems to us that w)ten the order refers to the
                   fact that the appellant was found und~irable to be retained in Government service,
                   it expressly casts a stigma on the appeUant and in that sense, must be held to be
                   an order of dismissal and not a mere order of discharge.

                        160. Thus we see how membranous distinctions have been evolved
                   between an enquiry merely to ascertain unsuitability and one held to
                   punish the delinquent - too impractical and uncertain, particularly when
                   we remember that the machinery to apply this delicate test is the
                   administrator, untrained in legal nuances.   The impact on the 'fired'
                   individual, be it termination of probation or removal from service, is
                   often the same. Referring to the anomaly of the object of inquiry test,
                   Dr. Tripathi has pointed out 87 :
                             The 'object of inquiry' rule discourages this fair procedure and the impulse
                       37.    Spotlights on Constitutional lnterpr•talwn-1912-N. M . Tripathi Pvt. Ltd., Bombay.
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 59
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-3 Filed 08/14/21 Page 26 of 26

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                               SAMSHl!!R SINGH ti. STAT~ OF PUNJA'9                             (Krishna Iyer, J.)                                   889
                   of justice behind it by insisting that the order setting up the inquiry will be judi-
                   cially scrutinised for the purpose of ascertaining the object of the inquiry.
                   Again, could it be that if you summarily pack off a probationer, the
                   order is judicially unscrutable and immune ? If you conscientiously seek
                   to satisfy yourself about allegations by some sort of enquiry you get caught
                   in the coils of law, however, harmlessly the order may be phrased.
                   And so, this sphinx-complex has had to give way in later cases. In some
                   cases the rule of guidance has been stated to be 'the substance of the
                    matter' and the 'foundation' of the order. When does 'motive' trespass
                   into 'foundation' ? When do we lift the veil of 'form' to touch the
                   'substance'? When the Court says so. These 'Freudian' frontiers obviously
                   fail in the work-a-day world and Dr. Tripathi's observations in this context
                   are not without force. He says :
                        As already explained, in a situation where the order of termination purports
                   to be a mere order of discharge without stating the stigmatizing results of the
                   departmental enquiry a search for the 'substance of the matter' will be indistinguish-
                   able from a search for the motive (real, unrevealed object) of the order.
                        Failure to appreciate this relationship between motive (the real, but unrevealed
                   object) and form (the apparent, or officially revealed object) in the present context
                   has led to an unreal interplay of words and phrases wherein symbols like 'motive',
                   'substance', 'form' or 'direct' parade in different combinations without communi-
                   cating precise situations or entities in the world of facts.

                         161. The need, in this branch of iurisprudence, is not so much
                   to reach perfect justice but to Jay down a plain test which the administrator
                   and civil servant c2n understand without subtlety and apply without
                   difficulty. After alt, between 'unsuitability' and 'misconduct', 'thin
                   partitions do their bounds divide'. And, over the years, in the rulings
                   of this Court, the accent has shifted, the canons have varied and pre-
                   dictability hac; proved difficult because the play of legal light and shade
                   has been baffling. The learned Chief Justice hac;, in his judgment,
                   tackled this problem and explained the rule which must govern the deter-
                   mination of the quec;tion as to when termination of service of a proba-
                   tioner can be said to amount to discharge simpliciter and when it can
                   be said to amount to punishment so as to attract the inhibition of
                   Article 311. We are in agreement with what the learned Chief Justice
                   has said in this connection. So far as the present case ic; concerned,
                   it is clear on the facts set out in the judgment of the learned Chief Justice
                   that there is breach of the requirements of Rule 7 and the orders of
                   termination passed against the appellants are, on that account, liable to
                   be quashed and set aside.
                         162. In the result, we agree with the conclusion reached by the
                   learned Chief Justice and concur in the order proposed by him.
